            CASE 0:20-cv-02049-MJD-TNL Doc. 30 Filed 11/25/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

 Minnesota Voters Alliance, Ronald Moey,               Civil No. 0:20-cv-02049-MJD-TNL
 Marissa Skaja, Charles R. Halverson, and
 Blair L. Johnson,

                  Plaintiffs,                    MOTION TO DISMISS PLAINTIFFS’
                                                     AMENDED COMPLAINT
 v.

 City of Minneapolis,

                  Defendant.

           Defendant City of Minneapolis hereby moves this Court to dismiss Plaintiffs’

Amended Complaint pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure.

           This Motion to Dismiss is based upon the grounds set forth in the accompanying

memorandum of law submitted pursuant to the above-referenced rules and Local Rule 7.1

and all of the files, records, and proceedings in this matter.



 Dated: November 25, 2020                    LOCKRIDGE GRINDAL NAUEN P.L.L.P.


                                             s/Charles N. Nauen
                                             Charles N. Nauen (#121216)
                                             David J. Zoll (#0330681)
                                             Kristen G. Marttila (#346007)
                                             100 Washington Avenue South, Suite 2200
                                             Minneapolis, MN 55401
                                             (612) 339-6900
                                             cnnauen@locklaw.com
                                             djzoll@locklaw.com
                                             kgmarttila@locklaw.com



554589.1
           CASE 0:20-cv-02049-MJD-TNL Doc. 30 Filed 11/25/20 Page 2 of 2




                                        Gregory P. Sautter (#0326446)
                                        Assistant City Attorney
                                        City of Minneapolis
                                        City Hall, Room 210
                                        350 South Fifth Street
                                        Minneapolis, MN 55415
                                        (612) 673-2683
                                        gregory.sautter@minneapolismn.gov

                                        Attorneys for Defendant




554589.1                                 2
